Case 6:18-cv-01100-EFM-ADM Document 136-10 Filed 10/01/19 Page 1 of 2

ARCADI Gl) sackson

Ann Marie Arcadi

Partner

214.865.6537
annmarie.arcadi@arcadijackson.com

September 19, 2019

Via E-Mail

Martin Seidel

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York City, New York 10019-6099

E-mail: mseidel@willkie.com
Re: — Lawson y. Spirit AeroSystems, Inc., Civil Action No. 6:18-cv-01100

Dear Martin:

I write to confirm Lawson’s final position regarding next steps for the ESI Protocol and related
issues discussed during the discovery conference with Judge Mitchell on Tuesday. In light of the
low responsiveness rate of the three sampling exercises conducted to date, Spirit requests that
Lawson reconsider his position that Spirit review (whether using TAR or otherwise) the ~322,0000
documents that resulted from an application of Lawson’s proposed search terms to the electronic
files of 10 custodians selected by Lawson, thereby avoiding the need for Spirit to file the motion
to shift discovery costs as contemplated by the First Amended Scheduling Order (Dkt. 128). It
continues to be Spirit’s position that the best means to identify ESI relevant to this dispute and
responsive to Lawson’s discovery requests is to conduct targeted collections from relevant
custodians, which Spirit has done and will continue to do.

After receiving Lawson’s first set of 90 proposed search terms and 68+ proposed custodians on
January 28, Spirit conducted a sampling exercise on 4 of Lawson’s proposed custodians, using all
of Lawson’s proposed search terms. This exercise resulted in the collection, processing, and
hosting of approximately 1.2 million documents. As stated in our correspondence to you dated
February 25, a review of a random sample of these documents revealed that only 15% were
responsive to Lawson’s discovery requests.

The Court’s April 26, 2019 Memorandum and Order (Dkt. 82) set forth an ESI Search Protocol
which, among other things, required Spirit to search the ESI of 10 custodians selected by Lawson
using Lawson’s proposed search terms “to assess whether the search has produced an unreasonably
large number of non-responsive or irrelevant results.” The parties were ordered to “try to achieve
an estimated responsive hit rate of at least 85%.”

ARCADI JACKSON, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219
214.865.6458

 
Case 6:18-cv-01100-EFM-ADM Document 136-10 Filed 10/01/19 Page 2 of 2

Page 2
ARCADI GD sackson Martin Seidel

September 19, 2019

Spirit conducted two additional sampling exercises following the April 26 Order. A review of a
random sample of documents resulting from Lawson’s May 23/May 30 search terms revealed that
only 7.8% of the documents were responsive to Lawson’s discovery requests, as stated in our June
5 correspondence. More recently, Spirit ran a sampling exercise on 10 different sample sets (one
for each of Lawson’s 10 selected custodians) using the 25 search terms that Lawson had proposed
on a per-custodian basis. This resulted in approximately 322,000 documents, including families
(out of. 1,757,277 documents collected). As stated in our July 19 correspondence, the
responsiveness rate for the 10 sample sets ranged from 0.5% to 13.5%. Spirit produced all of the
responsive, non-privileged documents from these 10 sample sets on August 19. In a further show
of good faith, on September 9, Spirit provided Lawson with approximately 80 non-responsive
documents to assist Lawson in determining why Lawson’s proposed search terms were not
working.

Judge Mitchell has set forth a briefing schedule to consider whether the costs of Spirit’s planned
technology-assisted review of ESI should be shifted to Lawson. Already, Spirit has incurred almost
$140,000 solely in connection with the three sampling exercises (exclusive of attorney-time spent
meeting, conferring, and otherwise corresponding regarding these issues, speaking with Spirit
custodians, harvesting data, or coordinating and managing this process). Spirit’s view is that a
review of the ~322,000 documents at issue (whether using TAR or otherwise) is not proportional
to the needs of this case and will likely result in a small number of relevant documents. Based on
the most recent sampling exercise, it is likely that only 5% of these documents are responsive to
outstanding discovery requests, and that these technically responsive documents are largely
irrelevant to the dispute. Yet, such review efforts could cost between $250,000-$400,000 in
eDiscovery and document review costs, and $40,000-$60,000 in outside counsel time, as well as
additional costs not yet identified.

Before Spirit initiates this lengthy and costly process, and before Spirit files its motion to shift
costs to Lawson, please confirm by 5:00 p.m. on September 20 whether Lawson will agree that
Spirit may meet its discovery obligations consistent with the means it has employed to date — by
making reasonable efforts to identify Spirit personnel likely to have information responsive to the
outstanding discovery requests and relevant to the dispute (as well as the types of documents
identified in your August 30 correspondence), and reviewing and producing that information on a
rolling basis. If I do not hear from you, Spirit will proceed with the technology-assisted review of
the ~322,000 documents discussed during the discovery conference.

Please feel free to call me if you would like to discuss this issue further.

icerely,

   
   

Ann Marie Areddi

 
